MANDATE
THE STATE OF TEXAS

TO THE 227TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 3, 2014, the cause upon appeal to
revise or reverse your judgment between

Adam Ayala, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00705-CR     and   Tr. Ct. No. 2013CR1053

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on February 17, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853